DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16-17 recite the limitation of said or the skinning layer.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 18-19 are rejected as being dependent upon indefinite claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-15, 17-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2007/0045819) and further in view of Zhang et al. (US 2007/0231560).
	Regarding claims 13 and 14, Edwards discloses a semiconductor module structure comprising a lid (513; instant first adherend), thermal compound (515; instant core) and die (10; instant second adherend) (Fig. 4 and 5). As can be seen from Fig. 4, the thermal compound has a first and second convex surface. Edwards teaches a barrier layer (514) positioned adjacent the periphery of the thermal compound and including at least one opening to allow air and/or excess thermal compound to escape during the process of forming the semiconductor module (0008). Thus clearly the structure of Edwards will include a first and second space between the surfaces of the thermal compound and lid or die and the thermal compound will be deformed to expel air from these spaces, given Edwards teaches the thermal compound having a first and second convex surface and designing for the ability of air to be expelled. 

    PNG
    media_image1.png
    198
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    250
    663
    media_image2.png
    Greyscale


	Edwards does not disclose the thermal compound comprising a first b-stage polymer matrix and first thermally conductive particles.
	Zhang, in the analogous field thermal interface components (0003), discloses a thermal transport structure including a thermal transport layer comprising a b-stage polymer matrix (0069) and first thermally conductive particles (0035).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the thermal compound of Edwards to include the thermal transport structure of Zhang, including a thermal transport layer comprising b-stage polymer and thermally conductive particles, to achieve improved thermal transport performance and high thermal conductivity in a pre-determined direction (0008).
	Regarding claim 15, Zhang discloses a resin layer (instant skinning layer) provided on at least the second surface of the thermal transport layer (0009). In the structure of Edwards in which of Zhang, this would conform to the first convex surface.
	Regarding claim 17, Zhang discloses resin layer comprising a second b-stage polymer matrix (0066) and thermally conductive particles (0062).
Regarding claim 18, Zhang discloses the thermal transport layer comprising thermally conductive particles having a first average particle size (0037) and the resin member including thermally conductive particles having a second average particle size (0062).
	Zhang does not expressly teach the second average particle size being smaller than the first average particle size. However, Zhang teaches the thermally conductive material of the thermal transport layer having an average particle diameter of 1 nm to greater than about 500 µm and teaches that the particles function not only as thermally conductive material but to control the spacing of the layers (0037). It is clear from the disclosure of Zhang that while the particle diameter may be small e.g., 1 to 25 nm, or 25 to 50 nm (0037), larger particle size is preferable to function in being able to control the spacing of the layers (0037). Further, Zhang teaches the particle size distribution being multi-modal where smaller particles will fill the gaps of larger particles (0037) and therefore, the average particle diameter would be large. Conversely, Zhang teaches the filler of the resin layer having an average particle diameter less than 500 µm, preferably about 1 nm to 5 nm, about 5 nm to about 10nm, from about 10 nm to about 50 nm, or greater than about 50 nm (0062).
	A person of ordinary skill in the art would have found it obvious based on the disclosure of Zhang as discussed above that the particle size of the thermally conductive filler of the resin layer being smaller than the average particle size of the thermally conductive material in the thermal transport layer.
	Regarding claim 19, Zhang teaches the thermally conductive material of the thermal transport layer having an average particle size in the range of 100 nanometers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 20, Zhang discloses the thermal transport layer including epoxy resin (0043) and being b-stage (0069).
Regarding claim 25, Zhang discloses the thermally conductive material including alumina, boron nitride, silver or combinations (0035).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Zhang as applied to claim 14 above, and further in view of Lundell et al. (US 8,448,693).
	Regarding claim 16, modified Edwards discloses the limitations of claim 14 as discussed above. Edwards does not disclose a skinning layer conforming to both the first convex surface and the second convex surface of the thermal compound.
	Lundell, in the analogous field of thermal interface components (column 2, lines 20-25), discloses a film encapsulating all surfaces of the thermal management material (column 2, lines 35-40).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the thermal component of modified Edwards to include an encapsulation film (skinning layer) which conforms to the surfaces, as taught by Lundell, to reduce air spaces and facilitate heat transfer between surfaces of the heat source and heat sinking components (column 1, line 65 through column 2, line 5).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Zhang as applied to claim 13 above, and further in view of Czubarow (US 2006/0228542).
	Regarding claim 21, modified Edwards discloses the limitations of claim 13 as discussed above. Edwards does not disclose the thermal transport structure further comprising at least one fabric reinforcement.
	Czubarow discloses a thermal interface material (0001) comprising a reinforcement such as a woven fabric (0014). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the thermal transport structure of Edwards to include a fabric reinforcement as taught by Czubarow, to reinforce the thermal transport layer (0028).
	Regarding claim 23, Czubarow discloses that the reinforcement fabric is disposed within the thermal interface layer or overlies one of the major surfaces (0028; interface between the thermal interface layer and resin layer).
	
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Zhang in view of Czubarow as applied to claim 22 or 24 above, and further in view of Vasoya et al. (US 2006/0104035).
	Regarding claims 22 and 24, modified Edwards discloses the limitations of claims 22 or 24 as discussed above. None of the references disclose the fabric reinforcement comprising a slip fiber fabric, twill wave fabric, or a combination thereof.
	Vasoya, in the analogous field of thermal interface materials (0005) teaches thermally conductive planes of resin impregnated carbon fiber, the carbon fiber being woven for example with a twill weave (0007).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the reinforcement fabric of modified Edwards to be a twill weave fabric, as taught by Vasoya, as configurations of the fibrous material can be arranged to include the mechanical and thermal properties of the final product (0056).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781